273 U.S. 93
47 S.Ct. 307
71 L.Ed. 555
STATE OF OKLAHOMA, Complainant,v.STATE OF TEXAS, Defendant (UNITED STATE, Intervener).
No. 6, Original.
Supreme Court of the United States
January 3, 1927

Submitted on Proposed Form of Decree by Texas Nov. 1, 1926.
R. H. Ward, of Houston, Tex., for the State of Texas.
PER CURIAM.


1
This cause having been heard and submitted under the counterclaim of the state of Texas, and the court having considered the same and announced its conclusions in an opinion delivered October 11, 1926 (272 U. S. 21, 47 S. Ct. 9, 71 L. Ed. ), it is ordered, adjudged, and decreed as follows:


2
1. The boundary between the state of Texas and the state of Oklahoma constituting the eastern boundary of the panhandle of Texas and the main western boundary of Oklahoma, is the line of the true one hundredth meridian of longitude west from Greenwich, extending north from its intersection with the south bank of the South fork of Red river to tis intersection with the line of the parallel of 36 degrees 30 minutes north latitude.


3
2. Samuel S. Gannett, geodetic and astronomic engineer, is designated as commissioner to run, locate, and mark the boundary between the two states as determined by this decree. In ascertaining and locating the line of said meridian, the commissioner shall use the most accurate method now known to science and applicable in that locality, and he shall mark the boundary, as thus ascertained, by establishing permanent monuments thereon, suitably marked and at appropriate distances.


4
3. The commissioner shall include in his report a description of the monuments so established and of their locations. And he shall file with his report the field notes of his survey, showing the method used by him in ascertaining and locating the line of the meridian, and a map showing the boundary line as run and marked by him; also ten copies of his report and map.


5
4. Before entering upon his work the commissioner shall take and subscribe his oath to perform his duties faithfully and impartially. He shall prosecute the work with diligence and dispatch, and shall have authority to employ such assistants as may be needed therein, and he shall include in his report a statement of the work done, the time employed, and the expenses incurred.


6
5. The work of the commissioner shall be subject in all its parts to the approval of the court. One copy each of the commissioner's report and map shall be promptly transmitted by the clerk to the Governors of the two states and the Secretary of the Interior; and exceptions or objections to the commissioner's report, if there be such, shall be presented to the court, or, if it be not in session, filed with the clerk, within 40 days after the report is filed.


7
6. If, for any reason, there occurs a vacancy in the commission when the court is not in session, the same may be filled by the designation of a new commissioner by the Chief Justice.


8
7. All the costs of executing this decree, including the compensation and expenses of the commissioner, shall be borne in three equal parts by the two states and the United States.